Exhibit 99.1 Form 51-102F3 Material Change Report Item 1.Name and Address of Company SilverCrest Mines Inc. (the “Company”) Suite501, 570 Granville Street Vancouver, British Columbia CanadaV6C3P1 Item 2.Date of Material Change May24, 2013. Item 3.News Release News Release dated May27, 2013 was disseminated through Marketwired. Item 4.Summary of Material Change The Company completed the exercise of an option to acquire a 100% interest in the nine (9) La Joya West concessions which comprise approximately 529hectares located 75kilometres southeast of the city of Durango, Mexico. Item 5.1Full Description of Material Change The Company, through its wholly-owned subsidiary, SilverCrest de Mexico S.A. de C.V., completed the exercise of the Company’s option to acquire a 100% interest in the nine (9) La Joya West concessions which comprise approximately 529hectares located 75kilometres southeast of the city of Durango, Mexico.The Company exercised the option by making a final payment of US$2.5 million to the concession owners, one-half was paid in cash and one-half was paid by issuing a total of 615,776common shares of the Company at an issue price of Cdn$2.06 per share (totaling $1,268,499 or US$1.25 million).The concession owners retain a 2% net smelter return (“NSR”) royalty from mineral production on the property covered by the concessions.The nine La Joya West concessions, together with the three La Joya East concessions (which the Company has an option to acquire a 100% interest), and five other concessions staked by the Company, comprise the Company’s La Joya Project which is approximately 10,660total hectares. Item 5.2Disclosure for Restructuring Transactions Not applicable. Item 6.Reliance on subsection 7.1(2) of National Instrument 51-102 Not applicable. Item 7.Omitted Information Not applicable. Item 8.Executive Officer J. Scott Drever, Chairman and President Telephone:(604) 694-1730 Item 9.Date of Report May27, 2013
